DETAILED ACTION
This Office action is in reply to correspondence filed 12 April 2021 in regard to application no. 16/221,861.  Claims 1-7 and 16-20 have been cancelled.  Claims 8-15 and 21-28 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Allowable Subject Matter
Claims 8-15 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, then-pending claims were rejected under 35 U.S.C. § 112(b) for indefiniteness, under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under 35 U.S.C. § 103 based on the references of at least Wasserman, Poornachandran et al. and Tooheyet et al.
In regard to § 112(b), the Examiner has fully considered the applicant’s arguments and finds them persuasive.  Though the use of trusted execution environment is not given a limiting definition in the specification, the explanation is sufficient to convey with reasonable clarity what the applicant intends.  The rejection is withdrawn.
In regard to § 101, though the claims continue to recite abstraction as previously set forth, the amendment to the claims is such that they now include enough technical and algorithmic detail to apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”.  See MPEP § 2106.05(e).  As such, the claims are no longer “directed to” an abstract idea, and the rejection is withdrawn.
In regard to § 103, as the claims have been amended to overcome the prior art previously made of record, further search and consideration were conducted.  In addition to the three references mentioned above, Isaacson et al. (U.S. Publication No. 2018/0025442) disclose a cryptocurrency payment system using an API. [title] A “browser payment request API interface, receives that confirmation and communicates with the cryptocurrency wallet the necessary data such that the wallet can carry out the transaction and submit the transaction to the peer to peer network and the mining process to add a block to the Blockchain”. [0130] But he does not reverse or rollback a transaction based on expiration of a time interval for validation.
Voorhees (U.S. Publication No. 2017/0154331) discloses a system for improving security in a blockchain asset exchange. [title] An “order is configured to expire after a user-defined period of time”, and once an order is fulfilled (if it is), the “customer cannot reverse payment”. [0011] Though this mentions both an expiration interval and a payment reversal, it is somewhat the opposite of the way these are linked in the present invention: in the present invention, it is a validation and not an order that expires, and if that happens a transaction is rolled back rather than being prevented from being rolled back.  This feature, combined with the other limitations of the claims of the present invention, is not found in any of these references, alone or if combined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694